Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 1 of 9 PageID #: 1571




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION


UNITED STATES OF AMERICA,                           5:18-CR-50050-01-KES

                    Plaintiff,
                                               ORDER DENYING DEFENDANT’S
       vs.                                      MOTION FOR JUDGMENT OF
                                                       ACQUITTAL
KYLE GARRET SOTO,

                    Defendant.


      Defendant, Kyle Garret Soto, filed a Rule 29 motion for judgment of

acquittal after a jury found him guilty on April 16, 2021, of all fifteen counts in

the fourth superseding indictment. Docket 187. The United States opposes the

motion. Docket 190. For the following reasons, the court denies Soto’s motion.

                                 BACKGROUND

      In a fourth superseding indictment, a grand jury charged Soto with

fifteen counts. Docket 152. Counts 1, 5, 7, and 11 charged Soto with sexual

exploitation of a minor. Id. Counts 2 and 9 charged Soto with attempted sexual

exploitation of a minor. Id. Counts 3, 6, 8, 10, and 12 charged Soto with

enticement of a minor using the internet. Id. Count 4 charged Soto with

attempted enticement of a minor using the internet. Id. Counts 13 and 14

charged Soto with receipt of child pornography. Id. Count 15 charged Soto with

possession of child pornography. Id. The conduct alleged in the fourth

superseding indictment involved numerous minor victims: W.S., K.A., N.W.,

A.C., A.R., and “Star Pants.” Id. A jury trial began on April 12, 2021. Docket
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 2 of 9 PageID #: 1572




173 at 1. The United States rested on April 16, 2021. Id. at 3. Soto rested

shortly thereafter. Id.

      At the close of evidence, before the jury began deliberating, Soto made an

oral motion for judgment of acquittal under Rule 29(a) of the Federal Rules of

Criminal Procedure. The United States orally opposed the motion and the court

denied Soto’s motion for judgment of acquittal. The jury began deliberating and

returned a verdict of guilty on all counts the afternoon of April 16, 2021. Id.;

see Docket 178.

                                   DISCUSSION

I.    Legal Standard

      Rule 29 allows convicted defendants to file a motion for judgment of

acquittal after a jury returns its verdict. Fed. R. Crim. P. 29(c)(1). The court

“must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). The jury verdict

“must be upheld ‘if there is any interpretation of the evidence that could lead a

reasonable-minded jury to find the defendant guilty beyond a reasonable

doubt.’ ” United States v. Espinoza, 885 F.3d 516, 520 (8th Cir. 2018) (quoting

United States v. Taylor, 813 F.3d 1139, 1146 (8th Cir. 2016)). The Rule 29

standard is “ ‘very strict’ and a jury’s verdict should not be overturned lightly.”

United States v. Boesen, 491 F.3d 852, 855 (8th Cir. 2007) (quoting United

States v. Ellefson, 419 F.3d 859, 862 (8th Cir. 2005)).

      The essential elements of the crimes for which the defendant was found

guilty may be proven by circumstantial or direct evidence. United States v.

                                         2
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 3 of 9 PageID #: 1573




Baker, 367 F.3d 790, 797 (8th Cir. 2004). “Th[e] court views the entire record

in the light most favorable to the government, resolves all evidentiary conflicts

accordingly, and accepts all reasonable inferences supporting the jury’s

verdict.” Boesen, 491 F.3d at 856 (citing United States v. Water, 413 F.3d 812,

816 (8th Cir. 2005)). “[T]he district court is not to weigh the evidence or assess

the credibility of witnesses[]” but rather is to evaluate the evidence in the light

most favorable to the government to determine if a reasonable jury could have

found the defendant guilty beyond a reasonable doubt. Baker, 367 F.3d at 797.

II.   Whether Sufficient Evidence Exists to Sustain the Guilty Verdicts

      A.     Counts 9, 10, 11, and 12

      Count 9 charges attempted exploitation of a minor. Docket 152 at 5.

Count 11 charges sexual exploitation of a minor. Id. at 6. Counts 10 and 12

charge enticement of a minor using the internet. Id. at 6. Enticement of a

minor using the internet in violation of 18 U.S.C. § 2422(b) requires that the

United States prove beyond a reasonable doubt that Soto persuaded, enticed,

or coerced an individual under the age of 18 to engage in sexual activity for

which he could be charged with a criminal offense. 18 U.S.C. § 2422(b).

Attempted sexual exploitation of a minor and sexual exploitation of a minor

require the United States to prove beyond a reasonable doubt that Soto

“employ[ed], us[ed], persuad[ed], induc[ed], entic[ed], or coerc[ed] any minor to

engage in . . . any sexual explicit conduct for the purpose of producing any

visual depiction of such conduct . . . .” United States v. McCloud, 590 F.3d 560,

566 (8th Cir. 2009); see also 18 U.S.C. § 2251(a).

                                         3
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 4 of 9 PageID #: 1574




      Soto argues that “there was no evidence offered by the Government that

could have established beyond a reasonable doubt that the alleged victims [in

Counts 9, 10, 11, and 12] were, in fact, minors . . . .” Docket 187 at 1. Soto

argues that no reasonable jury could conclude beyond a reasonable doubt that

the victims charged in Counts 9 and 10, A.R., and counts 11 and 12, “Star

Pants,” were minors. Docket 187 at 1. The court disagrees.

      As to A.R., the United States introduced numerous email chats between

Soto and A.R. in which A.R. repeatedly informed Soto that she was a minor.

Docket 184-1 at 104, 106, 110. In the email exchanges, Soto continued to

request sexual photos from A.R. after she told him she was a minor. Docket

184 at 109. The United States introduced three photographs of A.R.: two illicit

images and an image of A.R. clothed, holding up three fingers, with a social

media filter applied to her face. See Docket 180 at 6 (exhibit list showing that

two restricted images of A.R. were introduced); Docket 184-1 at 115 (non-illicit

photograph of A.R.). The photographs showed A.R.’s hands, face, and neck. The

jury could reasonably infer that A.R. was telling the truth when she informed

Soto she was a minor and could reasonably infer from her appearance that she

was a minor. A reasonable jury could thus conclude beyond a reasonable

doubt that A.R. was a minor. Soto’s motion for judgment of acquittal as to

Counts 9 and 10 is denied.

      As to “Star Pants,” the United States introduced a video at trial that

showed portions of “Star Pants’s” body and face and her clothes and bedroom.

See Docket 180 at 6 (exhibit list showing that restricted video of “Star Pants”

                                        4
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 5 of 9 PageID #: 1575




was introduced); Trial Transcript Vol. III at 168-70 (transcript of Brian Freeouf

identifying the video and the video being shown to the jury). The video showed

that “Star Pants” had minimal pubic hair and breast development. It also

showed that “Star Pants” appeared to be wearing children’s clothing. The video

showed “Star Pants” in a bedroom containing children’s furniture, art, and

decoration. While the United States did not introduce evidence that “Star

Pants” told Soto her age, a reasonable juror could conclude beyond a

reasonable doubt from her physical appearance, clothing, environment, and

demeanor that she was under the age of 18. Thus, Soto’s motion for judgment

of acquittal as to Counts 11 and 12 is denied.

      B.    Counts 13 and 14

      Counts 13 and 14 of the Fourth Superseding Indictment charge Soto

with receipt of child pornography in violation of 18 U.S.C. 2252A(a)(2)(A).

Docket 152 at 6-7. Soto argues that because the United States “was unable or

unwilling to actually operate [Soto’s] phone, it could not be established beyond

a reasonable doubt that [Soto] could or did access” the Dropbox and Google

Drive accounts in which child pornography was found. Docket 187 at 1.

      18 U.S.C. § 2252A(a)(2)(A) applies to anyone who “knowingly receives or

distributes any child pornography using any means or facility of interstate or

foreign commerce . . . including by computer . . . .” Section 2252A(a)(2)(A) does

not require that the United States prove beyond a reasonable doubt that the

defendant used a specific device when receiving child pornography. And for

purposes of a Rule 29 motion, the essential elements of the crimes may be

                                        5
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 6 of 9 PageID #: 1576




proven by circumstantial or direct evidence. Baker, 367 F.3d at 797. Thus, a

jury may conclude beyond a reasonable doubt based on circumstantial

evidence that Soto received child pornography, whether or not the United

States accessed his cell phone.

      Count 13 related to child pornography that Soto received in his Dropbox

account, which was labeled as belonging to “Jessica Smith.” Docket 152 at 6-7.

The United States presented evidence at trial that the Jessica Smith Dropbox

account was accessed from Soto’s cell phone. Docket 184 at 198. The United

States also presented evidence that several photographs of an individual

referred to as “Pirate Flag” were present on both his cell phone and in the

Jessica Smith Dropbox account. See Docket 184 at 195-196 (image of “Pirate

Flag” and metadata showing the image was found on the Samsung cell phone

that was on Soto’s person when he was arrested); Docket 180 at 8 (description

of restricted exhibits 78-78B describing images of child pornography found on

Jessica Smith Dropbox account). The United States introduced evidence

showing that certain images found in the Jessica Smith Dropbox account show

an individual who was wearing shorts that appeared to be identical to those

Soto was wearing when he was arrested. See Docket 184-1 at 122-23, 127-28.

A reasonable jury could have concluded that Soto controlled the Jessica Smith

Dropbox account based on the evidence that the account was accessed on his

cell phone, that he was depicted in some of the images on the account, and

that some of the images on the account were also present on his cell phone.

Thus, a reasonable jury could have concluded beyond a reasonable doubt that

                                        6
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 7 of 9 PageID #: 1577




Soto knowingly received the images of child pornography found on the Jessica

Smith Dropbox account. The motion for judgment of acquittal as to Count 13 is

denied.

      Count 14 related to child pornography that Soto received via his email

and corresponding Google Drive account. Agent Brian Freeouf testified at trial

that Google Drive is a cloud-based service that allows the owner of a

corresponding Gmail account to save videos, pictures, and documents that the

user can then access from any phone or computer using the Google Drive

application. Trial Transcript Vol. II at 113-114. The United States introduced

evidence that the Shane118@gmail.com address was repeatedly logged into at

IP addresses associated with Soto’s wife’s internet account. Docket 184 at 5-9,

185-86. The United States also introduced an email in which the owner of the

Shane118@gmail.com account directed the person with whom they were

corresponding to text the cell phone number that Soto was using at the time.

Docket 184-1 at 145. Attachments to the emails in the Shane118@gmail.com

account contained references to individuals calling the owner of the account

“lish1586.” See Docket 184-1 at 149. Freeouf testified at trial that the “1586”

referred to Soto’s birthday, September 15th, 1986, Soto’s brother testified that

“Lish” was a nickname Soto used, and Soto’s primary email address was

Lish1586@gmail.com. Trial Transcript Vol. II at 133; Docket 184-1 at 163. The

United States also introduced an image of a girl holding a sign that said “Aria

Rose 2015,” the name and birth year of Soto’s daughter. Docket 184-1 at 139.

A photograph of Soto’s face was included in an email attachment from

                                        7
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 8 of 9 PageID #: 1578




Shane118@gmail.com to W.S., a minor victim. Docket 184 at 49. The image

was also found on Soto’s phone. Docket 184 at 50-51.

      The United States introduced numerous images and videos of child

pornography that were found in the Shane118@gmail.com email and Google

Drive account. See Docket 180 (describing exhibits 9A-9C, 45-45D, and 64,

images of child pornography introduced at trial). The Shane118@gmail.com

account also contained chats where Soto solicited and received child

pornography from W.S. See Docket 184 at 32; Docket 180 at 1 (describing

exhibits 6-6B, pornographic images of W.S.).

      A reasonable jury could conclude beyond a reasonable doubt that Soto

was the owner of the Shane118@gmail.com email and Google Drive accounts

because Soto’s photograph, also found on his cell phone, was sent from the

account, the photograph attachments referencing “Aria Rose 2015” and

“Lish1586” were located in the account, and Soto’s cell phone number was

referenced in conversations in the account. Based on Freeouf’s testimony about

the nature of the Gmail and Google Drive accounts, the jury could reasonably

conclude beyond a reasonable doubt that Soto had control over the account

and that he received the images of child pornography found in the account as

attachments and in the Google Drive. Thus, Soto’s motion for judgment of

acquittal as to Count 14 is denied.

      C.    Counts 1-8 and Count 15

      Soto provides no argument or basis for his assertion that there is

insufficient evidence to sustain a conviction on Counts 1-8 and Count 15 of the

                                       8
Case 5:18-cr-50050-KES Document 191 Filed 06/02/21 Page 9 of 9 PageID #: 1579




fourth superseding indictment. See Docket 187 at 1. The court viewed the

evidence presented at trial and concludes that a reasonable jury could have

found beyond a reasonable doubt that Soto was guilty of Counts 1-8 and Count

15 of the fourth superseding indictment. Thus, the motion for judgment of

acquittal is denied as to Counts 1-8 and Count 15.

                                   CONCLUSION

       Defendant’s Rule 29 motion is denied. A reasonable jury could have

found Soto guilty beyond a reasonable doubt based on the evidence presented

at trial. Thus, it is

       ORDERED that defendants’ Rule 29 motion (Docket 187) is denied.

       Dated June 2, 2021.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                       9
